Citation Nr: 0428955	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-08 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a gastrointestinal 
disorder (claimed as a duodenal ulcer).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1949 to August 1952.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
RO addressed the matter of service connection for a 
gastrointestinal disorder de novo.  The issue has been 
recharacterized to reflect a prior final adjudication in the 
matter.  

The matter of entitlement to service connection for a 
gastrointestinal disorder (claimed as a duodenal ulcer) based 
on de novo review is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  An unappealed February 1963 rating decision denied 
service connection for a duodenal ulcer, finding, 
essentially, that there was no nexus between the veteran's 
ulcer and his complaints in service.  

2.  Evidence received since the February 1963 decision tends 
to show a link between the veteran's current gastrointestinal 
condition and his complaints in service, and thus bears 
directly on the matter at hand; it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a duodenal ulcer may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  VA has not fully complied with the mandates of 
the VCAA, and those deficiencies are addressed in the REMAND 
that follows.  Despite the procedural deficiencies, the Board 
finds no reason to delay a decision on the matter of 
reopening the claim for service connection; such processing 
is more expedient, and the veteran is not prejudiced by the 
determination below.  

The veteran asserts that he has an gastrointestinal disorder, 
claimed as a duodenal ulcer, that had its inception during 
service.  A February 1963 rating decision denied service 
connection for a duodenal ulcer, based essentially on a 
finding that there was no evidence linking the veteran's 
ulcer to his complaints in service.  He was notified of the 
decision and of his appellate rights, and did not appeal it.  
The February 1963 decision is final.  38 U.S.C.A. § 7105.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  (While the 
February 2002 rating decision addressed this claim de novo, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  Barnett v. Brown, 83 F. 3rd 1380 
(Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 1963 rating decision, the record 
included service medical records, which noted treatment for 
gastroenteritis in April and May 1951 and treatment for GI 
complaints in May 1952.  On August 1952 separation 
examination, evaluation of the abdomen and viscera was 
normal.  The February 1963 record also included October 1962 
records of hospitalization for treatment of an acute 
recurring duodenal ulcer.  

Records received since the February 1963 rating decision 
include a February 2001 letter from A.T.T., M.D., of Arapahoe 
Gastroenterology, indicating that the veteran had been 
treated since may 1997 for epigastric problems.  A.T.T. noted 
that the veteran was found to have possible flare-up of 
peptic ulcer disease during his time in Korea between 1950-
1952.  

A February 2001 letter from P.M.S., M.D., of Lakeview Family 
Medicine, indicates that the veteran has been treated for 
chronic acid peptic condition that appears to date back to 
his time in the military.  P.M.S., M.D., stated that the 
veteran developed significant acid peptic symptoms during 
service and was transferred stateside and treated for severe 
stomach problems.   He further noted that it certainly 
appears that the veteran's military experience had a direct 
effect on his developing an acid peptic condition.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes medical records relating the veteran's 
gastrointestinal disability to complaints in service, it 
bears directly on the basis for the previous denial of the 
claim, i.e., the matter at hand, and is also so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hence it is material.  As new and 
material evidence has been received, the claim of entitlement 
to service connection for a gastrointestinal disorder, 
claimed as a duodenal ulcer, may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
gastrointestinal disorder (claimed as a duodenal ulcer), is 
granted.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  
Regulations implementing the VCAA have been published.  The 
VCAA and implementing regulations apply in the instant case.  
VA's duties under the VCAA include assisting the veteran in 
obtaining any identified private medical records pertinent to 
his claim and taking efforts to obtain any pertinent records 
constructively in VA's possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183.  Here, it does not appear that 
any attempts were made to obtain records of VA and private 
medical treatment noted on the veteran's March 2003 VA Form 
21-526.  Additional development is therefore in order.  

The veteran had treatment in service for gastrointestinal 
complaints, identified as gastroenteritis.  Recent medical 
opinions tend to support the veteran's contention that his 
current disability is related to his gastrointestinal 
problems in service.  Clarifying medical evidence is needed.    

Also, as was noted,  the veteran has been given less than 
optimal notice of the VCAA, as it pertains to his claim.  

Accordingly, this matter is remanded for the following:

1.  The RO should ensure that all 
notification and development required by 
the VCAA is completed, in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and any interpretative 
decisions by the United States Court of 
Appeals for Veterans Claims.  The veteran 
and his representative should have the 
opportunity to respond.

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for 
gastrointestinal problems, including a 
duodenal ulcer, since his separation from 
service in August 1952.  The RO should 
obtain complete copies of treatment 
records (those not already in the claims 
folder) from all sources identified.  
Specifically noted in this regard are 
records of: 1955 treatment at St. 
Joseph's Hospital in Flint, Michigan; 
1962 treatment at Santa Barbara Hospital, 
in Santa Barabara, California; and 1963 
treatment at Kaiser Hospital, in Fontana, 
California.  

3.  The veteran should then be afforded 
a VA gastrointestinal examination to 
ascertain whether he has a current 
gastrointestinal disorder, such as a 
duodenal ulcer, that is related to 
service.  His claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examination should 
include any necessary studies.  The 
examiner should note the veteran's 
treatment for gastrointestinal 
complaints in service, as well as the 
February 2001 letters from private 
physicians, and opine whether at least 
as likely as not the veteran now has a 
gastrointestinal disorder that is 
related to his complaints in service.  
The examiner should explain in detail 
the rationale for any opinion given.

4.  The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The purposes of this remand are to ensure that notification 
mandates of the VCAA, are met, and to assist the veteran in 
the development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



